Citation Nr: 0727351	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-29 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

Entitlement to service connection for a disability of the 
left wrist and arm.

Entitlement to service connection for a left knee disability.

Entitlement to an effective date earlier than April 17, 2003, 
for the awards of service connection for residuals of 
frostbite to the third and fourth toes of the right foot, 
residuals of frostbite to the second toe of the left foot, 
and residuals of a right ankle fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1983 to 
October 1985.

The veteran presented sworn testimony in support of his 
appeal during a hearing held before the undersigned Veterans 
Law Judge in March 2007.

In a February 2006 written statement, the veteran contended 
that he is experiencing an increase in the symptomatology 
related to his frostbite residuals in both feet.  The Board 
construes this statement as a claim for entitlement to an 
increased disability rating for frostbite residuals affecting 
each foot.  This new claim is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

Service connection claims

During the March 2007 hearing on appeal, the veteran 
testified that he injured both arms and both legs during an 
accident in service, and had been placed in two full-leg 
casts.  His service medical records do not reflect this.  
However, review of the original VA request for his service 
medical records shows that only outpatient treatment reports 
were requested; hospital clinical records were not requested.  

Governing regulation provides that VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal Department or agency.  VA will end its efforts to 
obtain records from a Federal Department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c).  In this case, the RO should attempt to 
obtain any in-patient clinical hospital records pertaining to 
the veteran at Fort McClellan or Fort Polk, as such records 
are relevant to the veteran's current appeal for service 
connection.

Earlier effective date claims

Service connection for residuals of frostbite to the third 
and fourth toes of the right foot, residuals of frostbite to 
the second toe of the left foot, and residuals of a right 
ankle fracture was granted in a July 2003 rating decision, 
effective as of April 17, 2003 to reflect the date the 
veteran's claim for service connection was received by VA.  

In correspondence received in August 2003, the veteran 
contended that an earlier effective date was warranted 
because he had these disabilities at the time he was 
discharged from the Army and should therefore have received 
compensation since that time.  In the same letter, he 
asserted that he had notified the army upon his discharge of 
the existence of these disabilities.  He next addressed the 
issue in his August 2005 Substantive Appeal, when he asserted 
that he "first filed in October 1985 as I was leaving the 
military in Leesville, Louisiana (Ft Polk, Louisiana)."  
During the March 2007 hearing on appeal he testified that in 
late December 1985 or early January 1986, he had gone to a VA 
facility near Fort Polk and completed an application for 
benefits.  He also testified that he moved to Houston in 
1986.

There is no VA Regional Office at Fort Polk, but apparently 
the Alexandria VA Medical Center is the closest facility to 
Fort Polk.  No records from this facility are contained in 
the veteran's claims file.  Other than the veteran's service 
medical records, which were obtained by VA in 2003, there are 
no records dated in 1985 in his claims file and no indication 
that the veteran was in contact with the VA prior to the July 
2003 claim.  However, VA records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, 
upon remand, the RO should contact the VA medical center in 
Alexandria, Louisiana, and obtain any records pertaining to 
the veteran dated in 1985 or 1986.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure any 
in-patient clinical hospital records 
pertaining to treatment of the veteran 
at Fort McClellan prior to August 1984, 
and Fort Polk, in late 1984 (November, 
December) and early 1985, from the 
National Personnel Records Center 
through official channels.  

2.  The RO should obtain all records 
pertaining to the veteran from the 
Alexandria VA Medical Center, dated in 
1985 and 1986, for inclusion in the 
file.  If no such records are located, 
their absence or non-existence should 
be certified by the custodian of such 
records for the file. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

